Citation Nr: 1426581	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  08-10 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for ankylosing spondylitis.

2.  Entitlement to service connection for anklyosing spondylitis.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel




INTRODUCTION

The Appellant served on active duty from July 1970 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Jackson, Mississippi RO has assumed the role of agency of original jurisdiction.  The Board has recharacterized the claims as indicated on the title page of this decision to better reflect the appellant's contentions.

The issues were most recently remanded by the Board in February 2013.  Upon reviewing the development since December 2013, the Board finds there has been substantial compliance with its remand instructions.  The RO was tasked by the Board to verify the Appellant's address and take appropriate steps to schedule him with a videoconference hearing.   The Appellant's address was confirmed as documented in a December 16, 2013 statement from his attorney.  The Veteran was subsequently scheduled for a March 2014 hearing.  However, while the Veteran's attorney submitted written argument in March 2014 along with additional evidence, the record reflects that the Board hearing was cancelled by the Veteran.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim based on the evidence that is of record.

The Board has not only reviewed the Appellant's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The issue of entitlement to service connection for anklyosing spondylitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence received since the last final denial of service connection for anklyosing spondylitis in the February 1998 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection.


CONCLUSION OF LAW

Evidence received since the February 1998 rating decision in relation to the Appellant's claim for entitlement to service connection for anklyosing spondylitis is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and of which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.  Furthermore, in compliance with 38 C.F.R. § 3.159(b), the notification should include the request that the claimant provide any evidence in his possession that pertains to the claim.  In light of the Board's reopening and remanding of the claim, any deficiency regarding notice or development is harmless error at this time.


New and Material Evidence

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

In the February 1998 rating decision, the RO denied the Appellant's claim of entitlement to service connection ankylosing spondylitis on the basis that the evidence did not show the Appellant's anklyosing spondylitis or any other chronic back condition occurred in service.  The Appellant did not express disagreement with this decision within one year of receiving notice.  Thus, that decision became final.

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Here, an unestablished fact necessary to substantiate the claim is competent evidence of a link between the Appellant's ankylosing spondylitis and active duty service.  

In an October 28, 2002 progress note from the Reno VAMC, a treating physician opined that it was possible that the Appellant was having problems in service related to what was later diagnosed as anklyosing spondylitis.  The treating physician rationed that had x-rays been done in service, they would not have revealed anklyosing spondylitis and he did now know that anyone would have thought of drawing an HLA-B27 or even a sedimentation rate on the Appellant.  The Board finds that the VA physician's opinion suggests a possible link between the Appellant's ankylosing spondylitis and service.  Consequently, the claim for service connection for Appellant's anklyosing spondylitis is reopened.



ORDER

The previously denied claim of entitlement to service connection for anklyosing spondylitis is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.


REMAND

The Board finds additional development is necessary prior to the adjudication of the claim of entitlement to service connection for ankylosing spondylitis. 

The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Appellant was last afforded a VA examination in July 1997.  The VA examiner did not review the claims file and did not provide a nexus opinion regarding the Appellant's claim of entitlement to service connection.  In addition, the VA examination was provided prior to the addition of a positive nexus opinion provided the Appellant's treating VA physician in 2002, as described above.  In light of these deficiencies, the Board finds a new VA examination must be provided.  

As it appears that the Appellant receives ongoing VA treatment for the disability at issue, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records including records from Las Vegas, Nevada; Madison, Wisconsin; Tomah, Wisconsin; and Reno, Nevada, beyond July 2007.  Obtain VA treatment records from Tucson, Arizona beyond September 2009, and the Central Alabama Veterans Health Care System beyond March 2010.

2.  Then, afford the Appellant a VA spine examination by an examiner with appropriate expertise to determine the nature and etiology of any ankylosing spondylitis or any other diagnosed low back condition.  The Appellant's claims file must be made available to the examiner, and the examiner must review the entire claims file.  The examiner should specifically indicate that the claims file has been reviewed.  

Based on a review of the complete claims file, the examiner should render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the ankylosing spondylitis or any other diagnosed low back condition had its onset during his active service or was caused or aggravated by his active service. 

The examiner must comment on relevant VA treatment records including the positive opinion dated October 28, 2002 regarding from the Appellant's ankylosing spondylitis from the and the alternative diagnosis of diffuse idiopathic skeletal hyperostosis (DISH) as reported in the October 22, 2003 treatment record.

Any indicated tests and studies should be performed.  The rationale for all opinions expressed must be provided.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, implement corrective procedures.

4.  Then, readjudicate the issues remaining on appeal. If the benefit sought on appeal is not granted to the Appellant's satisfaction, provide the Appellant and his representative a supplemental statement of the case and an appropriate period of time for response before returning the case to the Board for further appellate action.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


